Citation Nr: 0405171	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-10 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection to conjunctivitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and a friend, D.D.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision issued Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in Columbia, South Carolina.  A hearing was held 
before the undersigned Veterans Law Judge in October 2003.

The issues of entitlement to service connection for allergic 
rhinitis and conjunctivitis are remanded to the RO via the 
Appeals Management Center, in Washington, DC.  VA will notify 
the veteran if further action is required.

The October 2003 hearing transcript reflects that the veteran 
offered testimony as to a low back condition.  As no appeal 
has been perfected, this issue is not before the Board for 
appellate review.  Instead, the Board refers to the RO this 
claim to reopen for appropriate action.


REMAND

The Board notes that the veteran's claims were certified on 
appeal as claims to reopen.  Upon review of the record, it is 
shown that the veteran timely filed a notice of disagreement 
and perfected her appeal of entitlement to service connection 
for allergic rhinitis and conjunctivitis.  As such, a 
determination as to whether new and material evidence has 
been submitted to reopen finally decided claims is not 
appropriate.

The veteran's service medical records reveal that while on 
active duty, she was treated for conjunctivitis and that 
conjunctive cysts were excised from her right eye in October 
1988.  The physician's summary of her August 1992 report of 
medical history notes frequent conjunctivitis.  The first 
relevant post service medical records appear to be from 2000, 
8 years after service.  These show the veteran is treated for 
allergic rhinitis and recurrent conjunctivitis related to 
allergies.  In view of this, the veteran should undergo an 
evaluation to determine the nature and etiology of her 
allergic impairments.  

This case is REMANDED for the following action:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent.  

2.  The veteran should be scheduled for a 
VA examination to determine the current 
nature and etiology of her diagnosed 
allergic rhinitis and recurrent 
conjunctivitis.  While in service, the 
veteran was treated for conjunctivitis, 
described in some records as viral in 
nature.  The veteran's current diagnosis 
of conjunctivitis is described as being 
an allergic reaction.  After reviewing 
the records and examining the veteran, 
the examiner should provide an opinion as 
to whether the veteran's current 
conjunctivitis condition is likely (more 
than 50%), not likely (less than 50%), or 
at least as likely as not (50%) related 
to the in-service treatment for 
conjunctivitis.  If the examiner 
determines that the veteran's current 
conjunctivitis condition is likely or at 
least as likely as not related to her in-
service treatment, the examiner should 
indicate whether the veteran's current 
diagnosis of allergic rhinitis is 
proximately due to or the result of her 
recurrent conjunctivitis, or arose from 
the same process as did her 
conjunctivitis.  The examiner should 
include a rationale for his/her opinion.  

If any manifested chronic disability 
cannot be medically linked or attributed 
to the veteran's military service on a 
medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

3.  If the benefits sought remain denied, 
furnish the veteran and her 
representative a Supplemental Statement 
of the Case.  Thereafter, the case should 
be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


